Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00441-CR

                                   IN RE Roy Louis SMITHWICK Jr.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 5, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 16, 2015, relator filed a pro se petition for writ of mandamus complaining of the

trial court’s failure to order the district attorney’s office to investigate relator’s claims of criminal

misconduct by the prosecutor and an expert witness involved in his 1992 murder conviction. 2 The

court has considered relator’s petition and is of the opinion that relator is not entitled to the relief

sought. In a criminal case mandamus relief is authorized only if the relator establishes “(1) he has

no other adequate legal remedy; and (2) under the relevant facts and law, the act sought to be

compelled is purely ministerial.” See State ex rel. Hill v. Court of Appeals for Fifth Dist., 34
S.W.3d 924, 927 (Tex. Crim. App. 2001) (orig. proceeding); In re Reed, 137 S.W.3d 676, 678



1
  This proceeding arises out of Cause No. 1992CRA00041-D1, styled The State of Texas v. Roy L. Smithwick Jr.,
pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Jose A. Lopez presiding.
2
  This court affirmed relator’s conviction on his direct appeal in Smithwick v. State, No. 04-92-00520-CR, 1995 WL
540279, at *8 (Tex. App.—San Antonio Sept. 13, 1995, no pet.).
                                                                                04-15-00441-CR


(Tex. App.—San Antonio 2004, orig. proceeding). Accordingly, the petition for writ of mandamus

is denied. See TEX. R. APP. P. 52.8(a).


                                               PER CURIAM

DO NOT PUBLISH




                                             -2-